180 Ga. App. 525 (1986)
349 S.E.2d 495
MILLER
v.
THE STATE.
72669.
Court of Appeals of Georgia.
Decided September 22, 1986.
Rehearing Denied October 14, 1986.
Harold E. Martin, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Paschal A. English, *526 Jr., J. David Fowler, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
Defendant was convicted of the offense of burglary. The evidence adduced at trial, construed most favorably to support the verdict, showed that on Sunday, November 7, 1982, at approximately 10:00 in the morning, an alarm was activated at the Griffin Police Department which indicated that a burglary was possibly in progress at the Griffin Office Supply Company. Lieutenant Earl Ethridge and Sergeant Homer Williams of the Griffin Police Department responded to the alarm. Upon arrival at the scene, Officer Williams observed the defendant coming out of the building through a window. A further investigation showed that two pieces of office equipment were found on a table by the window where the defendant was exiting the building and that the defendant was not authorized to be on the premises at the time of the incident. From these and other facts adduced at trial the defendant was found guilty of burglary by a jury. The defendant's motion for new trial was denied and he now appeals. Held:
1. In his first enumeration of error the defendant argues that the evidence was not sufficient to support the verdict. We do not agree. We have reviewed the record and we find that the evidence adduced at trial was sufficient to enable a rational trier of fact to find the defendant guilty of burglary beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Duke v. State, 176 Ga. App. 125 (1) (335 SE2d 400); Jackson v. State, 176 Ga. App. 263 (335 SE2d 885).
2. In his second enumeration of error the defendant argues that the trial judge violated OCGA § 17-8-57. "`(T)he question of whether [OCGA § 17-8-57] has been violated is not reached unless an objection or motion for mistrial is made.' State v. Griffin, 240 Ga. 470 (241 SE2d 230) (1977)." Smith v. State, 158 Ga. App. 330, 331 (2) (280 SE2d 162). In the case sub judice, defendant made no such motion. Consequently, this enumeration is without merit. Furthermore, notwithstanding argument to the contrary, we find that the trial court did not prevent the defendant from preserving the record for appeal in this regard.
Judgment affirmed. Carley and Pope, JJ., concur.